DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In written disclosure, paragraph [0001], at line 3, please insert “, now U.S. 11,075,109,” after “16/508,0606.”
Appropriate correction is required.

Claim Objections
Claims 5, 33 and 34 are objected to because of the following informalities:  
	In claim 5, the phrase “single crystal silicon handle substrate” should be read as 
-- single crystal silicon wafer handle substrate – to keep terminology consistent with its base claim 1.
	In claims 33 and 34, the phrase “material selected from among” is suggested to amend as – material selected from a group consisting of --.  (Refer to claim 22 and MPEP 2111.03, transitional phrases).
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-4, 6-32, 35 and 36 are allowed.
Claims 5, 33 and 34 would be allowable if foregoing objections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re clam 1, the closest prior art of record, US 2018/0158721, teaches all limitations except: (a) a trap rich layer in interfacial contact with the front surface of the single crystal silicon wafer handle substrate; (b) a dielectric layer in interfacial contact with the trap rich layer; and (c) the multilayer structure demonstrates a second harmonic distortion HD2, value better than -90 dBm at a radiofrequency input power of 15 dBm.  In addition, there is no secondary reference is able to remedy the deficiencies of US 721 with reasonable motivation.

Conclusion
7.	This application is in condition for allowance except for the following formal matters: 
Objection against specification and claims 5, 33 and 34.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
August 22,2022



/HSIEN MING LEE/